DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2021 has been entered.

Applicant’s amendment and response filed on 06/23/2021 has been received and entered into the case record.
Claim 1 is amended.
Claim 1 is pending in the application and examined on the merits

Claim Interpretation
The limitation of Claim 1 concerning immunocytes wherein that grouping comprises lymphocytes and hemocytes as the heterogeneous population of mononuclear cells (Peripheral blood mononuclear cells) shown in the instant specification (para. 0037, Example 1)

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “enhancing cellular functions” in immunocytes.
The instant specification does not provide a definition for “cellular functions.” Therefore the metes and bounds of the invention would be unclear to one of skill in the art as to ascertain the function which is enhanced nor to what degree said function is enhanced. 
Claim 1 further recites the terms “novel”, “low”, and “high”. These are relative terms which renders the claim indefinite.  The terms “novel”, “low” or “high”. is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “hemocyte” in claim 1 is used by the claim to mean a “ blood cell” while the accepted meaning is “an invertebrate blood cell” The term is indefinite because the specification does not clearly redefine the term.
Therefore claim 1 is rejected as being indefinite.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sankaranarayanan et al. (2013. Journal of Stem Cells 8(2): 99-103) in view of Bakos et al. (2005. Proceedings of the 9 th European Symposium on Life Sciences Research in Space) and Jyothi et al. (1999. NITRIC OXIDE: Biology and Chemistry Vol. 3, No. 5, pp. 409 – 418).
Sankaranarayanan et al. teaches a method of embedding BM-MNC (i.e. immunocytes comprising lymphocytes and hemocytes) in thermoreversible sol-gel material of TGP (p. 99) The TGP was stored at 4 degrees celsius until allowed to solidify when removed from the fridge (p. 99). TGP is purely inert synthetic material which does not alter the gene expression profiles or other characteristics of the cells 
Bakos et al. teaches that microgravity influences the cytokine production of PBMNC (i.e. immunocytes). The study found that microgravity significantly enhanced level of all investigated cytokines and affects the production of different intercellular signal molecules and modulates thereby immune cell function (Abstract).  The cytokines increased were IFN-y, IL-12, and TNF-alpha (Abstract).
	
It would have been obvious to one of ordinary skill in the art to take the embedded immunocytes in the thermoreversible sol-gel as taught by Sankaranarayanan et al. and subject the immunocytes to microgravity culture conditions and enhance the cellular function as taught by Bakos et al. and Jyothi et al. with a reasonable expectation of success. An artisan would be motivated to subject the sol-gel composition comprising immunocytes to microgravity as it increases cytokines such as were IFN-y, IL-12, and TNF-alpha (Abstract). 
Therefore the invention would have been obvious to one of ordinary skill in the art.

Response to Arguments
Applicant’s arguments filed on with respect to the 103 rejections have been fully considered and are persuasive in light of the amendments made to Claim 1.  Therefore, the rejection has been withdrawn. 
Claim 1 has been newly rejected Sankaranarayanan et al. in view of Bakos et al. and Jyothi et al. to address the newly recited limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        
/TAEYOON KIM/Primary Examiner, Art Unit 1632